Citation Nr: 1818830	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO. 14-244 86A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to aid and attendance, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Marines from July 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction has since transferred to the RO in Los Angeles, California. 


FINDING OF FACT

In July 2017, the Veteran requested that her claim for entitlement to accrued benefits be withdrawn from appellate review.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for entitlement to accrued benefits are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In July 2017, the appellant, through her representative, specifically expressed intent to withdraw the claim for entitlement to accrued benefits.  Since the appellant has withdrawn her appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to aid and attendance, for accrued benefits purposes, is withdrawn. 





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


